`

                                 IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00241-CV

          IN THE INTEREST OF L.S., E.S., AND I.O., CHILDREN



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 14-001789-CV-85


                          MEMORANDUM OPINION


      Crystal O’Banion appeals the termination of her parental rights to her children.

By letter dated July 15, 2015, the Clerk of this Court notified O’Banion that this appeal

was subject to dismissal because it appeared that her notice of appeal was untimely.

O’Banion was notified that it appeared the trial court’s judgment or order was rendered

on June 10, 2015. An appeal in a child termination case is governed by the rules of

appellate procedure for accelerated appeals; thus, the notice of appeal was due June 30,

2015. See TEX. R. APP. P. 26.1(b); 28.4(a)(1). O’Banion’s notice of appeal was not filed

until July 2, 2015. By the same letter, the Clerk warned O’Banion that the appeal would
be dismissed unless, within 10 days from the date of the letter, a response was filed

showing grounds for continuing the appeal. More than 10 days have passed, and we

have not received a response.

         Accordingly, this appeal is dismissed. Id. 42.3(a).




                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 6, 2015
[CV06]




In the Interest of L.S., E.S., and I.O.                                        Page 2